                    Case 17-17561       Doc 70     Filed 10/08/18    Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                      Greenbelt Division

IN RE:                                                            Case No. 17-17561-LSS
JAMES A. HOLMES, SR.
       Debtor                                                     Chapter 13
_______________________________
SETERUS, INC. AS THE AUTHORIZED SUBSERVICER
FOR FEDERAL NATIONAL MORTGAGE ASSOCIATION
("FANNIE MAE"), CREDITOR C/O SETERUS, INC.
       Movant
v.
JAMES A. HOLMES, SR.
       Debtor/Respondent

and
TIMOTHY P. BRANIGAN
     Trustee/Respondent

     CERTIFICATE OF DEFAULT AND NOTICE OF SECURED CREDITOR’S INTENT
                TO COMMENCE FORECLOSURE PROCEEDINGS
TO THE CLERK:
       Upon information provided by Seterus, Inc. as the authorized subservicer for Federal National
Mortgage Association ("Fannie Mae"), creditor c/o Seterus, Inc., the undersigned counsel, Nikita Joshi,
and BWW Law Group, LLC hereby files this notice to advise this Court that the Debtor, James A.
Holmes, Sr., failed to comply with the terms of the Amended Agreed Order (the "Agreed Order")
related to the property located at 1278 Palmer Road, Fort Washington, MD 20744-7119 (the
"Property"), entered on March 8, 2018, requiring cure of the post-petition arrearage.

       Specifically, the Debtor did not cure the Notice of Non-Compliance dated September 20, 2018,
which was served on the Debtor as required by the Agreed Order. The automatic stay has terminated
with respect to the Property pursuant to the terms of the Agreed Order. Consequently, the Movant is
preparing to conduct a foreclosure sale of the Property pursuant to the terms of the Agreed Order and
Deed of Trust and applicable state law.

                                                    Respectfully Submitted,


Dated: October 8, 2018
                                                    Nikita Joshi, MD Fed. Bar No. 19720
                                                    BWW Law Group, LLC
                                                    6003 Executive Blvd, Suite 101
                                                    Rockville, MD 20852




                                                                                         BWW#:MD-318370
                    Case 17-17561      Doc 70    Filed 10/08/18    Page 2 of 2


                                                  301-961-6555
                                                  301-961-6545 (facsimile)
                                                  bankruptcy@bww-law.com
                                                  Attorney for the Movant

                                CERTIFICATION OF SERVICE

       I hereby certify that on this 8th day of October, 2018, I reviewed the Court's CM/ECF system
and it reports that an electronic copy of the foregoing Certificate of Default and Notice of Secured
Creditor's Intent to Commence Foreclosure Proceedings will be served electronically by the Court's
CM/ECF system on the following:

Timothy P. Branigan, Trustee

Bennie R Brooks, Esq.

        I hereby further certify that on this 8th day of October, 2018, a copy of the foregoing
Certificate of Default and Notice of Secured Creditor's Intent to Commence Foreclosure Proceedings
was also mailed first class mail, postage prepaid, to:

James A. Holmes, Sr.
1278 Palmer Road
Fort Washington, MD 20744-7119

James A. Holmes, Sr.
1278 Palmer Road
Unit 78
Fort Washington, MD 20744




                                                  Nikita Joshi, Esq.
